U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD/CPB
P5264.08
1/24/2008
Inmate Telephone
Regulations

“CORRECTED COPY 2/11/2008"

Boxed Bold - Federal Regulation
Regular Type - Implementing Information
1.

PURPOSE AND SCOPE

§ 540.100 Purpose and Scope.
a. The Bureau of Prisons extends telephone privileges to
inmates as part of its overall correctional management.
Telephone privileges are a supplemental means of maintaining
community and family ties that will contribute to an inmate's
personal development. An inmate may request to call a person
of his or her choice outside the institution on a telephone
provided for that purpose. However, limitations and conditions
may be imposed upon an inmate's telephone privileges to ensure
that these are consistent with other aspects of the Bureau's
correctional management responsibilities. In addition to the
procedures set forth in this subpart, inmate telephone use is
subject to those limitations which the Warden determines are
necessary to ensure the security or good order, including
discipline, of the institution or to protect the public.
Restrictions on inmate telephone use may also be imposed as a
disciplinary sanction (see 28 CFR part 541).

This Program Statement provides national policy and procedure
regarding inmate telephone privileges within Bureau of Prisons
(BOP) institutions and contract facilities.
Maintaining pro-social/legal contact with family and community
ties is a valuable tool in the overall correctional process.
With this objective in mind, the Bureau provides inmates with
several means of maintaining such contacts. Primary among these

P5264.08
1/24/2008
Page 2
is written correspondence, supplemented by telephone and visiting
privileges.
Although there is no constitutional right for inmates to have
unrestricted telephone communication, particularly when
alternate methods of communication are readily available, the
Bureau provides inmates with telephone access consistent with
sound correctional management.
2. SUMMARY OF CHANGES.
following changes:

This Program Statement incorporates the

# References to the Washington v. Reno settlement agreement
have been deleted;
# The provision allowing a special extended time frame of
120 days for inmates to file Administrative Remedies
related to the telephone charges or credits has been
deleted;
# The number of times inmates are allowed to submit
proposed changes to their telephone list has been changed
from three times per month to once per calendar month;
and,
# The requirement that staff forward copies of Institution
Supplements to the Central Office, Office of the General
Counsel, Litigation Branch has been deleted.
# Adds guidance for inmate use of non-ITS telephones.
# Removes the language requiring Unit staff to approve
inmates telephone number request form.
# Provides guidance for inmates administering their own
phone lists via TRULINCS.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. All inmates will be afforded the opportunity to maintain
family and community contact via the telephone consistent with
institution and community safety;
b. Inmates will be responsible for the expense of telephone
use; and,

P5264.08
1/24/2008
Page 3
c. All institutions will establish monitoring procedures to
preserve the institution’s security, orderly management and
safety of the community.
DIRECTIVES AFFECTED

4.

Directive Rescinded

a.

P5264.07

Telephone Regulations for Inmates (1/31/02)

Directives Referenced

b.

P1315.07
P1330.16
P1480.05
P4500.05
P5100.08
P5265.11
P5267.08
P5270.07
P5360.09
P5380.08
P7331.04

Inmate Legal Activities (11/5/99)
Administrative Remedy Program (12/31/07)
News Media Contacts (9/21/00)
Trust Fund/Deposit Fund Manual (1/22/07)
Security Designation and Custody Classification
Manual (9/12/06)
Correspondence (7/9/99)
Visiting Regulations (5/11/06)
Inmate Discipline and Special Housing Units
(12/29/87)
Religious Beliefs and Practices (12/31/04)
Inmate Financial Responsibility Program (8/15/05)
Pretrial Inmates (1/31/03)

c. Rules cited and/or referenced in this Program Statement are
contained in 28 CFR part 540, subparts A-B, D, E, and I;
28 CFR part 541, subparts A-B; 28 CFR part 542, subpart B;
28 CFR part 543, subpart B, 28 CFR part 545, subpart B, 28 CFR
part 548, and 28 CFR part 551, subpart J.
5.

STANDARDS REFERENCED

a. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4497, 4-4271, 4-4272, and
4-4273
b. American Correctional Association 4th Edition Standards for
Adult Local Detention Facilities: 4-ALDF-6A-02, 4-ALDF-6A-05,
4-ALDF-2A-65, 4-ALDF-2A-66, 4-ALDF-5B-11, and 4-ALDF-5B-12
c. American Correctional Association 2nd Edition Standards for
the Administration of Correctional Agencies: 2-CO-5D-01
6. INSTITUTION SUPPLEMENT. A local Institution Supplement is
required and must include the following information:

P5264.08
1/24/2008
Page 4
a. The maximum length of telephone calls, ordinarily 15
minutes;
b. The minimum time frames between completed calls and the
maximum number of incomplete call attempts per day;
c. Telephone access procedures for inmates on “days off” or
“evening shift,” workers;
d. Establish procedures for those inmates who exhaust the 300
minutes per calendar month limitation to receive additional
minutes for good cause;
e. Establish procedures when a staff assisted call may be made
for good cause, including procedures for Pretrial and Holdover
inmates.
The institution will involve the Regional Correctional Programs
Administrator in developing the Institution Supplement.
7. PRETRIAL, HOLDOVER, AND/OR DETAINEE PROCEDURES.
The
procedures contained in this Program Statement apply only to
institutions where individual Phone Access Codes (PAC) are
utilized.
a. Pretrial Inmates. The Public Safety Factor (PSF) Serious
Telephone Abuse applies to sentenced inmates and therefore, does
not apply to pretrial inmates. However, if institution staff
receive information about a pretrial inmate that may jeopardize
the security and safety of the institution or community, staff
will follow the procedures outlined in Section 13 of this Program
Statement.
b. Holdover Inmates. Inmates with the PSF Serious Telephone
Abuse will not be permitted access to the Inmate Telephone System
(ITS), except as provided in § 540.101(e) or § 540.105©.
c. Detainee Inmates. A detainee of the Immigration and
Customs Enforcement (ICE), denoted by the Admission/Release
Status (ARS) code of A-INS, who has completed a federal sentence,
may have a PSF of Serious Telephone Abuse. The detainee will not
be permitted access to ITS, except as provided in § 540.101(e) or
§ 540.105(c). If institution staff receive information about an
immigration detainee that may jeopardize the security and safety
of the institution or community, staff will follow the procedures
outlined in Section 13 of this Program Statement.

P5264.08
1/24/2008
Page 5
8. PROCEDURES. The Bureau’s Inmate Telephone System is a
calling system that is available in all institutions operated by
the BOP.
To ensure the safety and security of the institution and
community, inmates must place all personal telephone calls
through the ITS and must not circumvent it via call forwarding,
including automatic electronic forwarding or any similar
telephone function. Additionally toll-free or credit card calls
are not authorized, examples include telephone calls to 1-800, 1888, 1-877, 1-866, 1-900, 1-976, or to credit card access
numbers.
a.

Warden’s Authority.

b. Except as provided in this rule, the Warden shall permit an
inmate who has not been restricted from telephone use as the
result of a specific institutional disciplinary sanction to
make at least one telephone call each month.

Wardens are responsible for implementing and maintaining an
inmate telephone program within their institution. In
establishing an institution telephone program, Wardens should
consider such variables as the size and complexity of the
institution. The Warden has the authority to restrict or suspend
temporarily an inmate’s regular telephone privilege when there is
reasonable suspicion that the inmate has acted in a way that
would indicate a threat to the institution’s good order or
security. Wardens may restrict telephone privileges only in
accordance with Section 13 of this Program Statement.
Reasonable suspicion exists when facts and circumstances
indicate that the inmate is engaged in, or attempting to engage
in, criminal or other prohibited behavior using the telephone.
The Warden has the authority to restrict or suspend temporarily
an inmate’s regular telephone privilege when there is a
reasonable suspicion that the inmate has acted in a way that
threatens the safety, security, or good order of the institution,
or the protection of the public. Reasonable suspicion may be
based on reliable, confidential information gathered through
intelligence that identifies the inmate in question. In
determining reasonable suspicion, the available information
should reasonably lead a person with correctional experience to
suspect the inmate is engaged in criminal or other prohibited
behavior using the telephone system.
b.

Telephone List Preparation and Submission.

P5264.08
1/24/2008
Page 6
§ 540.101.

Procedures.

a. Telephone List Preparation. An inmate telephone call shall
ordinarily be made to a number identified on the inmate's
official telephone list. This list ordinarily may contain up
to 30 numbers. The Associate Warden may authorize the placement
of additional numbers on an inmate's telephone list based on
the inmate's individual situation, e.g., size of family.
(1) During the admission and orientation process, an inmate
who chooses to have telephone privileges shall prepare a
proposed telephone list. At the time of submission, the inmate
shall acknowledge that, to the best of the inmate's knowledge,
the person or persons on the list are agreeable to receiving
the inmate's telephone call and that the proposed calls are to
be made for a purpose allowable under Bureau policy or
institution guidelines.

(2) Except as provided in paragraph (a)(3) of this section,
telephone numbers requested by an inmate ordinarily will be
placed on the inmate's telephone list. When an inmate requests
the placement of numbers for persons other than for immediate
family or those persons already approved for the inmate's
visiting list, staff ordinarily will notify those persons in
writing that their numbers have been placed on the inmate's
telephone list. The notice advises the recipient that the
recipient's number will be removed from the list if the
recipient makes a written request to the institution, or upon
the written request of the inmate, or as provided in paragraph
(a)(3) of this section.
(3) The Associate Warden may deny placement of a telephone
number on an inmate's telephone list if the Associate Warden
determines that there is a threat to institution security or
good order, or a threat to the public. Any disapproval must be
documented in writing to both the inmate and the proposed
recipient. As with concerns about any correctional issue,
including any portion of these telephone regulations, an inmate
may appeal the denial through the administrative remedy
procedure (see 28 CFR part 542). The Associate Warden will
notify the denied recipient that he or she may appeal the
denial by writing to the Warden within 15 days of the receipt
of the denial.

P5264.08
1/24/2008
Page 7
Inmates with access to TRULINCS workstations which provide access
to telephone list updates shall generate and maintain their lists
using TRULINCS. These inmates will not be required to submit a
Telephone Number request form (BP-505). All other inmates shall
follow the process below.
An inmate who wishes to have telephone privileges must submit a
Telephone Number Request form (BP-505) to unit staff. Their
telephone list ordinarily may contain up to 30 telephone numbers.
Inmates may submit telephone numbers for any person they
choose, including numbers for courts, elected officials and
members of the news media. Attorneys may be included on an
inmate’s telephone list with the understanding that such calls
are subject to monitoring.
Unit staff shall sign the Telephone Number Request form
verifying the identity of the inmate that has hand delivered the
form to the staff member. Once an inmate submits a list, it will
be processed within seven calendar days.
Once unit staff sign the BP-505, it must be forwarded to ITS
staff in a secure manner and within the time frames established
by this Program Statement. At no time will the BP-505 be
returned to the inmate or handled by another inmate.
This time frame may be extended if the total number of changes
is so large that unit staff or ITS staff cannot process them and
still perform their normal duties.
c.

Telephone List Modifications.

b. Telephone List Update. Each Warden shall establish
procedures to allow an inmate the opportunity to submit
telephone list changes on at least a quarterly basis.
An inmate may submit proposed changes to his or her telephone
list once per calendar month, unless staff determine that the
inmate has a demonstrated need for more prompt communication.
In determining if a more frequent change is to be permitted due
to a demonstrated need for prompt communication, staff must rely
on their professional judgment and evaluate each request on a
case-by-case basis.
Placing additional numbers (above 30) on an inmate’s telephone
list is within the Associate Warden’s discretion. While 30
numbers should meet the need of most inmates, there may be
isolated situations when additional numbers may be warranted.

P5264.08
1/24/2008
Page 8
For example, an inmate who has a large family may wish to place
additional family members on the telephone list. Additional
numbers may also be warranted for an inmate who wishes to place
both work and home telephone numbers for his or her spouse and
children.
c. Telephone Access Codes. An inmate may not possess another
inmate's telephone access code number. An inmate may not give
his or her telephone access code number to another inmate, and
is to report a compromised telephone access code number
immediately to unit staff.
d. Call Blocking. The Associate Warden has authority to block
a number on an inmate account in a case-by-case determination.
In such cases, the Associate Warden or designee must notify the
inmate of an administrative block, ordinarily within five
calendar days following the denial or removal of the number.
For security reasons, the Associate Warden also has the authority
to block telephone numbers from being called by all inmates at
their institution. Examples of numbers blocked institution wide
include, but are not limited to gambling lines, etc.
Requests for BOP-wide blocking of telephone numbers shall be
approved by the Chief, Intelligence Section or his/her designee.
Telephone numbers for Victims and Witnesses (as defined in 28
C.F.R. § 151-151 a. & b.) that have requested notification
regarding an inmate at a Bureau facility will be blocked at the
facility where the inmate is housed.
e. Call Blocking by Recipient. In ITS, the call recipient has
the capability through his or her home telephone to deny and/or
block further telephone calls from the inmate. A voice prompt
will direct the called party through the process. This
capability is available for direct-dial and collect calls from an
inmate.
Once the recipient blocks a telephone number, the recipient can
unblock the number only when he or she sends a written request
for reinstatement. To ensure the called party’s identity, the
request for reinstatement must include a copy of a recent
telephone bill. Trust Fund staff will process this request
expeditiously.
In the event that staff receive a telephonic request from a
call recipient to have his/her telephone number blocked from an
inmate’s telephone list, unit staff may request that the ITS

P5264.08
1/24/2008
Page 9
technician place a temporary suspension, not to exceed 20
calendar days, on an inmate calling that specific telephone
number. Unit staff should take reasonable steps to verify the
identity of the person making the request (e.g., by calling the
number to be blocked). The call recipient should be informed
that the blocking of the number is temporary, and that he or she
must submit a prompt written request to make it permanent.
Copies of written documentation, blocking or unblocking a
telephone number (at the recipient’s request or the Associate
Warden’s discretion) must be forwarded to Trust Fund staff in the
Financial Management office.
f.

Limitations on Inmate Telephone Calls.

d. Placement and Duration of Telephone Call. The placement
and duration of any telephone call is subject to availability
of inmate funds. Ordinarily, an inmate who has sufficient
funds is allowed at least three minutes for a telephone call.
The Warden may limit the maximum length of telephone calling
based on the situation at that institution (e.g., institution
population or usage demand).
e. Exception. The Warden may allow the placement of collect
calls for good cause. Examples of good cause include, but are
not limited to, inmates who are new arrivals to the
institution, including new commitments and transfers; inmates
confined at Metropolitan Correctional Centers, Metropolitan
Detention Centers, or Federal Detention Centers; pretrial
inmates; inmates in holdover status; inmates who are without
funds (see § 540.105(b)); and in cases of family emergencies.
The Warden will establish the maximum length of telephone calls,
ordinarily 15 minutes. A warning tone ordinarily will be
provided approximately one minute before the call is
disconnected. This applies to both debit and collect telephone
calls. The Warden determines the interval waiting period between
completed telephone calls.
Inmates with ITS accounts are limited to 300 minutes per
calendar month. This applies to all inmates with an ITS account
in Bureau institutions, and may be used for any combination of
collect or direct-dial calls at the inmate’s discretion.
Ordinarily, the inmates will be allowed an extra 100 minutes per
month in November and December.
Inmates who exhaust their 300 minute limitation may be provided
additional minutes, at the Warden’s discretion, for good cause.

P5264.08
1/24/2008
Page 10
The 300 minutes per calendar month limitation does not apply to
an inmate’s ability to place unmonitored legal telephone calls.
g. Hours of Telephone Operation. The hours of telephone
operation begin at 6:00 AM and end no later than 11:30 PM.
Inmate telephones will not be available from at least 11:30 PM to
6:00 AM. Inmate access to telephones will normally be limited
during the following times, Monday through Friday, not including
holidays:
7:30 am until 10:30 am; and,
12:30 pm until after 4:00 pm count.
Inmates are expected to be at their work assignments and must
not use the telephone during their work hours. For inmates who
work varied work shifts, at local discretion, institutions may
leave one telephone per unit available for inmates on “days off,”
or “evening shift” such as food service workers, UNICOR workers,
etc. Staff are encouraged to take disciplinary action if an
inmate leaves his or her work assignment to place a telephone
call(s) without the appropriate institution staff member’s prior
approval.
These restrictions should not be imposed in Pretrial/Holdover
institutions or Pretrial/Holdover Units where inmates are not
required to work and generally have more need for telephone
access during the day to prepare for trial.
h. Complaints. As with any complaint regarding any
correctional issue, an inmate may use procedures outlined in the
Program Statement on the Administrative Remedy Program to resolve
disputes concerning their telephone privileges, e.g. lists,
access, accounts, and services.
9.

MONITORING OF INMATE TELEPHONE CALLS.

§ 540.102 Monitoring of Inmate Telephone Calls.
The Warden shall establish procedures that enable monitoring of
telephone conversations on any telephone located within the
institution, said monitoring to be done to preserve the
security and orderly management of the institution and to
protect the public. The Warden must provide notice to the
inmate of the potential for monitoring. Staff may not monitor
an inmate's properly placed call to an attorney. The Warden
shall notify an inmate of the proper procedures to have an
unmonitored telephone conversation with an attorney.

P5264.08
1/24/2008
Page 11
As part of the admission and orientation process, inmates will be
advised of the procedures for placing monitored and unmonitored
telephone calls.
The notification to inmates will be documented on the
Acknowledgment of Inmate form (BP-408) and then filed in the
inmate Central File.
In addition, a notice will be placed, in both Spanish and
English, at all monitored telephone locations within the
institution advising the user that all conversations from that
telephone are subject to monitoring and that using the telephone
constitutes consent to this monitoring. A notice will advise
inmates to contact their unit team to request an unmonitored
attorney telephone call. The SIS must ensure that the notice(s)
is placed at all monitored telephone locations within the
institution.
Requests for information (e.g., subpoenas) on monitored calls
should be processed in accordance with the Program Statement
Recorded Inmate Telephone Conversations, Requests for Production.
The Bureau does not allow inmates to send or receive facsimile
communications.
10.

INMATE TELEPHONE CALLS TO ATTORNEYS.

§ 540.103 Inmate Telephone Calls to Attorneys.
The Warden may not apply frequency limitations on inmate
telephone calls to attorneys when the inmate demonstrates that
communication with attorneys by correspondence, visiting, or
normal telephone use is not adequate.

The Bureau provides each inmate with several methods to maintain
confidential contact with his or her attorney. For example:
# inmate-attorney correspondence is covered under the
special mail provisions;
# private inmate-attorney visits are provided; and,
# the inmate is afforded the opportunity to place an
occasional unmonitored call to his or her attorney.
Based on these provisions, frequent confidential inmateattorney calls should be allowed only when an inmate demonstrates
that communication with his or her attorney by other means is not
adequate. For example, when the inmate or the inmate's attorney
can demonstrate an imminent court deadline (see the Program
Statements Inmate Correspondence or Inmate Legal Activities).

P5264.08
1/24/2008
Page 12
Staff are to make reasonable efforts to verify unmonitored calls
placed on an inmate's behalf are to an attorney’s office.
Inmates are responsible for the expense of unmonitored attorney
telephone calls. When possible, it is preferred that inmates
place unmonitored legal calls collect. Third-party or three-way
calls are not authorized.
11. INMATE USE OF NON-ITS TELEPHONES (Non-attorney calls). On
rare occasion, during times of crisis, staff designated by the
Warden may find the need to allow inmates to place telephone
calls outside the Inmate Telephone System. These calls should be
placed on telephones that are set to record the conversation and
shall follow the guidelines detailed below.
a. Additional monitored non-ITS telephones must be operated as
follows:
(1) Inmates using the telephones must have read and signed
the Acknowledgment of Inmate form (BP-408) indicating their
understanding that telephone calls on that device are subject to
monitoring;
(2) A notice must be placed, in both English and Spanish,
above or near the telephone indicating that all calls are subject
to monitoring, and that using the telephone constitutes consent
to such monitoring. The notice should also indicate that the
telephone is for inmate use only. Staff are not permitted to use
the telephone because staff telephone calls may not be monitored;
(3) The telephone must be placed in a secure area (e.g., a
locked office);
(4)

The telephone must be set to record telephone calls;

(5) Staff coordinating the call shall notify the SIS staff in
writing via email that telephone call was placed and shall
include the following; and
# The date/time, telephone number, and name of the person
being called
# The name and register number of the inmate placing the
call
# A brief reason for the call.
(6) SIS staff shall be responsible for inputting this data
into the recording system to ensure the call recording can
identify the inmate on the telephone. This data must be entered
within seven calendar days.

P5264.08
1/24/2008
Page 13
b. Institutional Authorization Procedures for Additional
Monitored Non-ITS Telephones (Non-ITS)
PS 5360, expressly provides for an additional monitored inmate
telephone located in the Chapel area. As such, the procedures in
this document for authorizing that single telephone do not apply.
These procedures apply, rather, to additional monitored inmate
telephones beyond the single additional telephone permitted by
the religious policy (e.g., telephones located in the
Lieutenant’s office, the Unit Team office).
The following procedures must be followed when requesting
additional monitored inmate telephones:
(1) The Warden shall send a request to the Regional Director
for consideration and identify the extraordinary reasons
justifying the need for additional telephones; and
(2) If approved by the Regional Director, written
notification of approval shall be provided to the Warden and the
Administration Division’s Trust Fund Branch (TFB) staff for
processing.
12.

RESPONSIBILITY FOR INMATE MISUSE OF TELEPHONES.

§ 540.104 Responsibility for inmate misuse of telephones.
The inmate is responsible for any misuse of the telephone. The
Warden shall refer incidents of unlawful inmate telephone use
to law enforcement authorities. The Warden shall advise an
inmate that violation of the institution's telephone
regulations may result in institutional disciplinary action
(See part 541, subpart B)
Inmates violating this policy may be subject to disciplinary
action pursuant to 28 CFR part 541, subpart B, and the policy on
Inmate Discipline.

P5264.08
1/24/2008
Page 14
§540.105 Expenses of Inmate Telephone Use.
a. An inmate is responsible for the expenses of inmate
telephone use. Such expenses may include a fee for
replacement of an inmate's telephone access code that is used
in an institution which has implemented debit billing for
inmate calls. Each inmate is responsible for staying aware of
his or her account balance through the automated process
provided by the system. Third party billing and electronic
transfer of a call to a third party are prohibited.

b. The Warden shall provide at least one collect call each
month for an inmate who is without funds. An inmate without
funds is defined as an inmate who has not had a trust fund
account balance of $6.00 for the past 30 days. The Warden may
increase the number of collect calls based upon local
institution conditions (e.g., institution population, staff
resources, and usage demand). To prevent abuses of this
provision (e.g., inmate shows a pattern of depleting his or
her commissary funds prior to placing collect calls), the
Warden may impose restrictions on the provisions of this
paragraph b.
c. The Warden may direct the government to bear the expense
of inmate telephone use or allow a call to be made collect
under
compelling circumstances such as when an inmate has lost
contact with his family or has a family emergency.
13. TELEPHONE RESTRICTIONS IMPOSED BY THE WARDEN. Inmates may
be subject to telephone restrictions imposed by the Warden to
protect the safety, security, and good order of the institution,
as well as to protect the public. Telephone restrictions imposed
under the authority of this section are separate and apart from
telephone restrictions imposed by the UDC or DHO following formal
and completed inmate discipline proceedings.
Inmates with telephone restrictions are still entitled to place
at least one telephone call per month, unless also under a
sanction of telephone restriction the UDC or DHO imposed.
a. Authorized Circumstances. Inmates may be subject to
telephone restrictions under this section in the following two
circumstances:

P5264.08
1/24/2008
Page 15
(1) Public Safety Factor (PSF). An inmate whose current
offense, prior history, or threat characteristics indicate a
propensity to abuse telephone privileges will be assigned the
PSF - Serious Telephone Abuse. If an inmate is assigned the PSF
for Serious Telephone Abuse (see the Security Designation and
Custody Classification Manual), a telephone restriction is
authorized. Telephone restrictions imposed under these
circumstances are discretionary and necessary to ensure the
institution’s safety, security, good order and/or to protect the
public. When deemed necessary, the inmate’s Unit Manager will
ordinarily recommend this type of restriction to the Warden for
final decision making.
Upon his/her initial commitment or redesignation, an inmate
with a PSF for Serious Telephone Abuse will not be authorized use
of the ITS until classified by the unit team. Inmates identified
at their initial classification as requiring telephone
restrictions will not be permitted access to the ITS until after
the final review by the Warden.
(2) Pending Investigation or Disciplinary Action for Possible
Telephone Abuse. If an inmate is pending an investigation or
disciplinary action for possible telephone abuse, a partial or
total telephone restriction is authorized. Telephone
restrictions imposed under these circumstances are discretionary
and necessary to ensure the institution’s safety, security, or
good order, and/or to protect the public. When deemed necessary,
the Special Investigative Supervisor’s office will ordinarily
recommend this type of restriction. Any telephone restriction
recommended by the SIS office may only be imposed with the
Warden’s approval, in accordance with the procedures outlined in
this section.
b. Procedures for Imposing or Removing Telephone Restrictions.
The following procedures must be followed when imposing,
removing, or renewing, a telephone restriction under this
section:
(1) The appropriate staff member recommends a telephone
restriction to the Warden by completing the Request for Telephone
Restriction form (BP-740.052). The recommending staff member
should describe briefly the reason for recommending a telephone
restriction, as well as the extent of the proposed restriction.
For example, staff may recommend reducing an inmate’s telephone
use to 100 minutes per month rather than a total restriction, if
such a restriction would sufficiently protect the safety,
security, or good order of the institution, or protect the
public;

P5264.08
1/24/2008
Page 16
(2) The Warden will review the recommendation and either
approve, modify, or deny the restriction. If the Warden approves
a restriction, such decision must be based on the conclusion that
it is necessary to protect the institution’s safety, security, or
good order, or to protect the public;
(3) If the Warden approves a telephone restriction, a copy of
the completed form should be provided to the inmate, the Trust
Fund Office, and placed in Section 3 of the inmate’s Central
File;
(4) Telephone restrictions imposed by the Warden due to a PSF
for Serious Telephone Abuse must be reviewed at least every six
months, ordinarily in conjunction with the inmate’s Program
Review, to determine if the restriction should continue or
be modified. A decision to continue a current telephone
restriction imposed under this section requires no further
action, but must be documented in the Program Review Report.
Any proposed change to a current telephone restriction must be
made according to these procedures, and requires the Warden’s
approval. If appropriate, an inmate’s telephone privileges can
be gradually restored, based on demonstrated responsibility
documented by the inmate’s Unit Team or other staff;
(5) Telephone restrictions imposed pending an investigation
or pending disciplinary action for possible telephone abuse are
limited to a period of 30 days. If an additional 30 day period
is required to complete either the investigation or disciplinary
process, the Warden must re-authorize the restriction using these
procedures. Specifically, the Warden’s approval must be obtained
on another Request for Telephone Restriction form (BP-740.052).
Unless re-authorized in this manner, Trust Fund staff will obtain
the Warden’s approval for reinstatement or continued restrictions
every 30 days.
Each subsequent restriction period is limited to 30 days.
Staff should make every effort to complete investigations and
disciplinary proceedings for possible telephone abuse within the
first 30 day period of the telephone restriction;
(6) Inmates with telephone restrictions under this section
are still entitled to place at least one telephone call per
month, unless also under a sanction of telephone restriction the
UDC or DHO imposed following formal, and completed, inmate
discipline proceedings. Ordinarily, such telephone calls are
placed through the inmate telephone system, not by staff; and,

P5264.08
1/24/2008
Page 17
(7) Inmates may challenge telephone restrictions imposed
under this section through the Administrative Remedy Program.

/s/
Harley G. Lappin
Director

